Name: Commission Regulation (EC) No 1915/1999 of 7 September 1999 determining the percentage of quantities covered by applications for export licences for pigmeat which may be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities8. 9. 1999 L 237/3 COMMISSION REGULATION (EC) No 1915/1999 of 7 September 1999 determining the percentage of quantities covered by applications for export licences for pigmeat which may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1370/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the pigmeat sector (1), as last amended by Regulation (EC) No 1719/98 (2), and in particular Article 3(4) thereof, (1) Whereas Regulation (EC) No 1370/95 provides for specific measures where applications for export licences concern quantities and/or expenditure which exceed the normal trade patterns or where there is a risk that they will be exceeded, taking account of the limit referred to in Article 13(11) of Council Regulation (EEC) No 2759/ 75 (3), as last amended by Commission Regulation (EC) No 3290/94 (4), and/ or the corresponding expenditure during the period in question; (2) Whereas uncertainty is a feature of the market in certain pigmeat products; whereas the impending adjustment of the refunds applicable to those products has led to the submission of applications for export licences for export licences for speculative ends; whereas there is a risk that the issue of licences for the quantities applied for from 30 August to 3 September and from 6 to 7 September 1999 may lead to an overrun in the quantities of the products concerned normally disposed of by way of trade; whereas applications covering the products concerned, HAS ADOPTED THIS REGULATION: Article 1 No further action shall be taken in respect of applications submitted for export licences for pigmeat pursuant to Regula- tion (EC) No 1370/95 in respect of categories 1 and 2 of Annex I to that Regulation which should have been issued from 8 September and from 15 September 1999. Article 2 This Regulation shall enter into force on 8 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 133, 17.6.1995, p. 26. (2) OJ L 125, 1.8.1998, p. 58. (3) OJ L 282, 1.11.1975, p. 1. (4) OJ L 349, 31.12.1994, p. 105.